DETAILED ACTION
This Office Action is in response to the Amendment filed on 04/29/2022
Claim 1, 3-4 and 6-9 are amended. 
Claim 2 and 5 are cancelled.
Claim 14 is new 
Claims 1, 3-4 and 6-14 are pending.  
THIS ACTION IS MADE FINAL

Response to Arguments
Applicant’s arguments, see Page 12 of applicant’s remarks, filed 04/29/2022, with respect to the rejection(s) of claim(s) 1-4, 6, and 9-14 under 35 U.S.C. § 103 have been fully considered and are persuasive. 

Applicant argues in part, “However, these data stored in the data storage unit 8 in Motodani do not correspond to the claimed learning data which includes a set of input data and output data, the input data including an outside air temperature, the temperature of the air-conditioned space, the set temperature of the air-conditioned space, and the operating status of the air-conditioning apparatus, and the output data including the thermal load that is processed by each of the plurality of load-side units.
..
However, the thermal characteristic parameter 11 of Motodani is not "data including the thermal load that is processed by each of the plurality of load-side units," as recited in amended claim 1. It is a physical parameter in the building thermal model 10a of Motodani including, for example, surface temperature of the indoor side of the exterior wall, indoor heat capacity, and indoor side thermal resistance. See, e.g., paragraphs 0027, 0049-0051, 0100, 0108, and 0113 of Motodani
….
Therefore, Motodani does not disclose that "the processor is configured to ... obtain a learning model representing the input-output relationship between the input data and the output data, for each of the load-side units," as recited in amended claim 1.”
Examiner agrees. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of TAKAYA et. al. (WO-2015151363-A1) hereinafter Takaya in view of Turney et. al. (US20180313557A1) hereinafter Turney.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/14/2022 are being considered by the examiner.

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
TAKAYA (WO-2015151363-A1) in pages 8-9 section: (Air conditioning load prediction unit 24), teaches a neural network which uses room temperature, reference temperature, outside air temperature and operation data as input and predicts air conditioning load as output. However it doesn’t teach the neural network uses opening degree of each of the plurality of expansion valves as input and outputs a thermal load processed by air conditioner. No other art could be found which alone or in combination teaches, a model that uses opening degree of each of the plurality of expansion valves as input and outputs a thermal load processed by air conditioner. Therefore, claim 14 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 6 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over TAKAYA et. al. (WO-2015151363-A1) hereinafter Takaya in view of Turney et. al. (US20180313557A1) hereinafter Turney.

Regarding claim 1,
Takaya teaches, An information processing server that communicates with an air-conditioning management apparatus comprising an air-conditioning management memory and an air-conditioning management processor configured to control an operating status of an air-conditioning apparatus including a plurality of load-side units, (Page 3 and fig. 2 teaches an air conditioning equipment control system 1 which includes an air conditioning control computer 1b (server) connected via a network 1o in communication with an air conditioning controller 1a. The network 1o is, for example, a LAN or a telephone line. Page 4 teaches The air conditioning equipment control system 1 has a processor. Also teaches, air conditioning equipment control system 1 includes a storage device such as a memory. Page 2 teaches air conditioning system 100 includes an air conditioner 2, and a ventilator 3. a plurality of each may be provided. Page 3 teaches, a plurality of indoor units 2b are connected to one heat source unit 2a)
the information processing server comprising a processor that executes processing according to a program; and a memory configured to store the program; wherein the processor; wherein the memory is configured to store, for each of the load-side units, learning data including a set of input data and output data, the input data indicating an influencing factor of a thermal load of each of the load-side units and output data indicating the thermal load; (Page 4 teaches, “The air conditioning equipment control system 1 has a processor for performing calculations, and the functions of the respective units are realized by the processor”. Page 8 teaches, A calculation for predicting a temporal change in the amount of heat processed by the air conditioner 2 is executed by the processor, and the predicted amount of heat is stored in the storage unit 15 as an air conditioning load. Page 4 teaches, storage 15 includes an operating state of the air conditioner 2. Page 4 also teaches storage 15 stores data collected by the measurement control unit such as  data from “a temperature sensor”)
the processor is configured to estimate a thermal load that is processed by each of the load-side units, based on the learning data of each of the load-side units stored in the memory, and obtain a learning model representing the input-output relationship between the input data and the output data, for each of the load-side units; (Page 8 teaches, A calculation for predicting a temporal change in the amount of heat processed by the air conditioner 2 is executed by the processor, and the predicted amount of heat is stored in the storage unit 15 as an air conditioning load. Page 8-9 Section (Air conditioning load prediction unit 24)  teaches the air conditioning load prediction unit 24 uses a black box model to model the input / output relationship of the data by statistical processing from the operation data, weather data, and the like of the air conditioner 2, That is, the time change of the air conditioning load may be predicted. The black box model is, for example, a neural network.)
and is configured to determine a schedule of the operating status for causing a temperature of an air-conditioned space of each of the load-side units to reach a specified set temperature at a specified set time, based on the learning model of each of the load-side units. (Page 5-6 Section (Adjacent ventilation schedule generator 22) teaches, the adjacent ventilation schedule generation unit 22 generates the adjacent ventilation schedule in which the air conditioning load is taken into account. Also teaches, air conditioner 2 performs cooling when the air conditioning load is a positive value, and the air conditioner 2 performs heating when the air conditioning load is a negative value. As a result, the indoor temperature is maintained at the set temperature)
the input data includes an outside air temperature, the temperature of the air-conditioned space, the set temperature of the air-conditioned space, and the operating status of the air-conditioning apparatus, and (Page 8-9 Section Air conditioning load prediction unit 24 teaches, black box model (neural network) uses outside air temperature, room temperature, the set temperature, the ventilation amount (adjacent ventilation schedule) etc as input)
the output data includes the thermal load that is processed by each of the plurality of load-side units. (Page 8-9 Section Air conditioning load prediction unit 24 teaches, black box model (neural network) uses the processing heat amount of the air conditioner 2, that is, the air conditioning load, as an output)
  Takaya doesn’t explicitly teach, the information processing apparatus comprising: a processor that executes processing according to a program; and a memory configured to store the program; wherein the processor…. (Although Takaya in Page 4 teaches, “The air conditioning equipment control system 1 has a processor for performing calculations, and the functions of the respective units are realized by the processor”., however it doesn’t teach, a processor executing a program and memory storing a program. Turney in ¶0121, ¶0239-¶0254 teaches a model predicative controller for determining HVAC control information. ¶0137-¶0138 teaches model predictive controller including a processor and memory that stores control program)
Turney is an art in the area of interest as it teaches a HVAC controller (Abstract). A combination of Turney with Takaya would teach Takaya’s apparatus to include a memory storing programs that are executed by the processor. As Takaya already teaches the processor performing data processing, the difference between Takaya and the claimed apparatus is, explicit recitation of a memory storing programs that are executed by the processor. performing the function. Using a processor to execute programs stored on a memory to perform the data processing in HVAC model based control is known in the art as evident by Turney in ¶0137-¶0138. The claimed invention is merely a combination of old elements, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 3,
Takaya and Turney teaches, The information processing apparatus of claim 1, wherein when an evaluation function is specified, processor adjusts the schedule of the operating status in accordance with the specified evaluation function. (Takaya in page 4 teaches, “The optimum ventilation scheduling unit 12 has a function of generating a ventilation schedule that reduces the evaluation function value in the planning target period according to the conditions set by the condition setting unit 11”

Regarding claim 4,
Takaya and Turney teaches, An air-conditioning system comprising: the information processing apparatus of claim 1;
the air-conditioning apparatus including the plurality of load-side units and a heat-source-side unit; (Takaya in Page 2 teaches air conditioning system 100 includes an air conditioner 2, and a ventilator 3. a plurality of each may be provided. Page 3 teaches, a plurality of indoor units 2b are connected to one heat source unit 2a)
space temperature sensors each configured to detect the temperature of the air-conditioned space of a corresponding one of the load-side units; and the air-conditioning management apparatus connected to the plurality of space temperature sensors. (Takaya in Page 4 teaches, The air conditioning system 100 may include various sensors such as a temperature sensor, a humidity sensor, and a CO .sub.2 concentration sensor, and the measurement unit 41 may collect measurement data from these sensors and write it in the storage unit 15. Page 9 teaches, temperature sensor and the air flow sensor installed at the outlet of the air conditioner 2)

Regarding claim 6,
Takaya and Turney as combined doesn’t teach, The air-conditioning system of claim 4, wherein the air-conditioning management apparatus includes the information processing server. (Takaya in Page 3 teaches, FIG. 3 is a functional block diagram of the air conditioning equipment control system of the air conditioning system according to Embodiment 1 of the present invention. The air conditioning equipment control system 1 includes a condition setting unit 11, an optimal ventilation scheduling unit 12, an input / output unit 13, a measurement control unit 14, and a storage unit 15. When the air conditioning system 100 is configured as shown in FIG. 1, the functions of the respective units are performed by the air conditioning controller 1a. Therefore the air conditioning equipment control system 1 includes the units of the information processing server)

Regarding claim 9,
Takaya and Turney teaches, The air-conditioning system of claim 4, wherein the information processing apparatus is connected to the air-conditioning management apparatus via a network. (Takaya in page 3 and fig. 2 teaches an air conditioning equipment control system 1 which includes an air conditioning control computer 1b (server) connected via a network 1o in communication with an air conditioning controller 1a. The network 1o is, for example, a LAN or a telephone line)

Regarding claim 10,
Takaya and Turney teaches, The air-conditioning system of claim 4, 
wherein the air-conditioning apparatus is provided in plurality; and wherein the air-conditioning management apparatus manages the plurality of air-conditioning apparatuses. (Takaya in Page 2 teaches air conditioning system 100 includes an air conditioner 2, and a ventilator 3. a plurality of each may be provided.)

Regarding claim 11,
Takaya and Turney teaches, The air-conditioning system of claim 10, wherein the processor determines the schedule of the operating status such that power consumption of the plurality of air-conditioning apparatuses is minimized. (Takaya in Page 13 and section Operation of air conditioning system teaches adopting ventilation schedule that has relatively small power consumption amount) 

Regarding claim 12,
Takaya and Turney teaches, The air-conditioning system of claim 4, wherein the information processing apparatus is connected to a central controller configured to monitor power consumption of an entire building where the air-conditioning apparatus is installed; and (Takaya in page 9 section Adjacent ventilation schedule evaluation unit 25 teaches calculating power consumption of air conditioner 2.)
wherein the processor determines the schedule of the operating status of the air-conditioning apparatus such that power consumption of the entire building is minimized. (Takaya in Page 13 and section Operation of air conditioning system teaches adopting ventilation schedule that has relatively small power consumption amount)

Regarding claim 13,
Takaya and Turney teaches, The air-conditioning system of claim 4, wherein the information processing apparatus is connected to a central controller configured to monitor power consumption of an entire building where the air-conditioning apparatus is installed; and (Takaya in page 9 section Adjacent ventilation schedule evaluation unit 25 teaches calculating power consumption of air conditioner 2.)
wherein the processor determines the schedule of the operating status of the air-conditioning apparatus such that the electricity charges of the entire building are minimized. (Takaya in Page 13 and section Operation of air conditioning system teaches adopting ventilation schedule that has relatively small electricity charge amount)

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takaya et. al. (WO-2015151363-A1) hereinafter Takaya in view of Turney et. al. (US20180313557A1) hereinafter Turney and further in view of Harada et. al. (US20150308708A1) hereinafter Harada.

Regarding claim 7,
Takaya and Turney doesn’t teach, The air-conditioning system of claim 4, further comprising: a storage apparatus connected to a network; wherein each of the air-conditioning management apparatus and the processor communicates with the storage apparatus via the network; and wherein the storage apparatus stores the learning data of each of the load-side units. (Takaya in Page 4 teaches, air conditioning equipment control system 1 includes a storage device such as a memory. However it doesn’t explicitly teach the storage unit connected to a network. Harada in ¶0136 teaches storage 304. Fig. 2 and ¶0136-¶0140 teaches storage apparatus is connected to air conditioner (air conditioner management apparatus) and controller (information processing apparatus which includes processor as per the modification of Takaya in view of Turney). ¶0148-¶0152 and Fig. 6 teaches storage stores data of the air conditioner)
Harada is an art in the area of interest as it teaches a HVAC controller (Abstract). A combination of Harada with Takaya and Turney would allow a network connected to storage to store learning data. As Takaya and Turney already teaches storage for storing the learning data the difference between the combination of Takaya and Turney and the claimed apparatus is, the storage being a network connected storage. Using a network connected to storage to store air conditioner data is known in the art as evident by Harada in ¶0148-¶0152. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the network storage device of the Harada for the storage of Takaya. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takaya et. al. (WO-2015151363-A1) hereinafter Takaya in view of Turney et. al. (US20180313557A1) hereinafter Turney and further in view of Brophy et. al. (US20160330285A1) hereinafter Brophy.

Regarding claim 8,
Takaya and Turney teaches, The air-conditioning system of claim 4, further comprising: a thermal load learning server connected to a network; wherein the processor includes a first processor configured to estimate a thermal load that is processed by each of the load-side unit, based on the learning data of each of the load-side units stored in the memory, and obtain the learning model representing the input-output relationship between the input data and the output data, for each of the load-side units; and a second processor configured to determine a schedule of the operating status based on the learning model of the each of the load-side units; the information processing server includes the second processor; wherein each of the air-conditioning management apparatus, the memory, and the second processor is configured to communicate with the thermal load learning server via the network; and wherein the thermal load learning server includes the first processor. (Takaya in page 3 and fig. 2 teaches an air conditioning equipment control system 1 which includes an air conditioning control computer 1b (server) connected via a network 1o in communication with an air conditioning controller 1a. The network 1o is, for example, a LAN or a telephone line. The air conditioning control computer 1b may be installed inside a building to be air-conditioned, or may be installed in a management center or the like that manages a plurality of buildings within a site or in a remote place Page 4 teaches The air conditioning equipment control system 1 has a processor. Also teaches, air conditioning equipment control system 1 includes a storage device such as a memory. Page 8 teaches, A calculation for predicting a temporal change in the amount of heat processed by the air conditioner 2 is executed by the processor, and the predicted amount of heat is stored in the storage unit 15 as an air conditioning load. Page 8-9 Section (Air conditioning load prediction unit 24)  teaches the air conditioning load prediction unit 24 uses a black box model to model the input / output relationship of the data by statistical processing from the operation data, weather data, and the like of the air conditioner 2, That is, the time change of the air conditioning load may be predicted. The black box model is, for example, a neural network. Page 5-6 Section (Adjacent ventilation schedule generator 22) teaches, the adjacent ventilation schedule generation unit 22 generates the adjacent ventilation schedule in which the air conditioning load is taken into account. Also teaches, air conditioner 2 performs cooling when the air conditioning load is a positive value, and the air conditioner 2 performs heating when the air conditioning load is a negative value. As a result, the indoor temperature is maintained at the set temperature. Although Takaya teaches a processor performing the claimed function and connected to via a LAN network, it doesn’t teach the distributed architecture claimed. Brophy in ¶0043 teaches a BMS controller for HVAC system control. ¶0053 teaches BMS controller 366 may be distributed across multiple servers or computers (e.g., that can exist in distributed locations).
Brophy is an art in the area of interest as it teaches a HVAC system (¶0022). A combination of Brophy with Takaya and Turney would allow using a distributed server architecture to perform the functions taught by Takaya and Turney. As Takaya and Turney already teaches the claimed processing of the information, the difference between the combination of Takaya and Turney and the claimed apparatus is, a multiple servers performing the information processing functions. Using distributed servers in processing air conditioner data is known in the art as evident by Brophy. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the distributed server architecture for processing HVAC data of the Brophy for performing some of the processing performed by the information processing apparatus of Takaya. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISTIAQUE AHMED whose telephone number is (571)272-7087. The examiner can normally be reached Monday to Thursday 10AM -6PM and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISTIAQUE AHMED/Examiner, Art Unit 2116                                                                                                                                                                                                        

/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116